DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.

This is the Communication in response to the Amendment filed on December 30, 2021 for Application No. 16/668,687, title: “System, Methods And Computer Program Products For Identity Authentication For Electronic Payment Transactions”.

Status of Claims
Claims 1-2, 5-7, and 9-10 were pending in the Application.  By the 12/30/2021 Response, claims 1 and 6 have been amended, claim 5 has been cancelled.  Claims 3-4 and 8 were previously cancelled.  Accordingly, claims 1-2, 6-7, and 9-10 remain pending in this Application and have examined.

Priority
This Application was filed on 10/30/2019 and claims the benefits of Foreign Application No. INDIA 201811049652 filed on 12/28/2018.  For the purpose of examination, the 12/28/2018 is considered to be the effective filing date.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The certified copy has been filed on 02/24/2020.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2022 (x2) and 01/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  Copies of the PTO-1449 forms with the Examiner’s initials are attached to this Office Action.

Allowable Subject Matter
Claims 1-2, 6-7, and 9-10 are pending in the application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 6-7, and 9-10 are found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the limitations of Claim 1 “receiving, at a trusted intermediary server, from a merchant server, (i) a name associated with a purchaser identified for the purpose of a network based electronic payment transaction, and (ii) a payment card number corresponding to a payment card presented by the purchaser to a client terminal of a merchant associated with the merchant server for the purpose of the network based electronic payment transaction, wherein the trusted intermediary server is separate from a payment network; retrieving, by the trusted intermediary server, from a database located within an issuer network associated with the received payment card number, a unique registrant ID associated with the received payment card number, wherein the unique registrant ID correlates to an identity data record associated within an identity verification server, wherein the unique registrant ID is specific to an individual associated with the received payment card number, transmitting, by the trusted intermediary server, the unique registrant ID to the identity verification server; in responsive to the unique registrant ID, receiving, by the trusted intermediary server, from the identity verification server, the identity data record, the data record including a payment card holder name of the individual, extracting, by the trusted intermediary server, the payment card holder name from said identity data record; comparing, by the trusted intermediary server, the payment card holder name extracted from the retrieved data record with the name associated with the purchaser received from the merchant server; and responsive to a match between the payment card holder name extracted from the retrieved data record with the name associated with the purchaser that has been received at the merchant server.” generates a positive identity authentication decision and transmitting said identity authentication decision to the merchant server.  The limitations are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In summary, the claim involves an abstract idea, and includes the additional elements that integrate the abstract idea into a practical application.  Independent Claim 6 recites a system with comparable limitations and elements as discussed in method Claim 1.  Therefore, the claims are patent-eligible per the Revised 2019 PEG.
Furthermore, the closest prior arts “Lam” (US Pub. No. 2020/0143377 A1) and “Pearson” (US Pub. No. 2011/0276484 A1), either individual or in combination, did not teach every element of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that teach every element of the claims.  Therefore, the claims are allowable over the prior arts of record.
For these reasons, independent claims 1 and 6 are allowed.  Dependent claims 2, 7, and 9-10 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 (renumbered from claims 1-2, 6-7, and 9-10) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697